Citation Nr: 0022547	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-27 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection of a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right knee disorder.  

The Board notes that the veteran's December 1996 claim 
specifically requested consideration for service connection 
for a bilateral knee disorder.  Since the issue of service 
connection for a left knee disorder has not been prepared for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An unappealed September 1989 RO decision denied service 
connection for a right knee disorder.  

2.  The evidence associated with the claims file subsequent 
to the RO's September 1989 rating decision does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in conjunction with 
evidence previously assembled so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The RO's September 1989 rating decision, which denied 
service connection for a right knee disorder, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999).

2.  The evidence associated with the claims file subsequent 
to the RO's September 1989 rating decision is not new and 
material, and the veteran's claim for service connection for 
a right knee disorder is not reopened. 38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the present appeal reveals that in an October 
1970 decision the RO initially denied a claim for service 
connection for a right knee disorder on the basis that the 
disorder existed prior to service and was not shown to have 
been aggravated by service.  The veteran was notified of the 
October 1970 rating decision and of his appellate rights, but 
did not appeal the decision.  In March 1989, the veteran 
requested that his claim for service connection for a right 
knee disorder be reopened.  It was denied by a September 1989 
rating decision, which determined that there was no evidence 
of error in the 1970 decision and that evidence of current 
treatment for a right knee disorder was insufficient to grant 
service connection on a new factual basis.  The veteran was 
notified of the RO's decision and of his appellate right by a 
letter dated in September 1989.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

In December 1996, the veteran requested service connection 
for a bilateral knee disorder.  In a May 1997 rating 
decision, the subject of this appeal, the RO continued the 
denial of service connection for a right knee disorder, 
noting that outpatient reports showed complaints of right 
knee pain and finding that the veteran had not submitted new 
and material evidence to show aggravation of his pre-existing 
right knee condition during service so as to reopen the 
claim.  However, the Board observers that the test relied on 
by the RO in determining whether new and material evidence 
had been submitted was invalidated by a Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for a right knee disorder, and the 
appeal is denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).

At the time of the RO's September 1989 rating decision, the 
evidence of record included the veteran's service medical 
records, the veteran's disability claims, and a post service 
private and VA medical records, examinations and x-rays 
through August 1989.  On a June 1968 medical history for his 
pre-induction examination, the veteran checked "yes" in the 
"trick" or locked knee category and the physician's summary 
noted "twisted right knee in past."  Service medical 
records dated in April 1969 indicated that the veteran first 
injured his right knee while playing basketball in January 
1968.  This twisting injury was followed by swelling and was 
treated with ace bandage and a cane.  The veteran had had 
residual instability, popping and swelling with no locking.  
Although the range of motion of the right knee joint was 
normal, an arthrogram of the joint was taken and indicated a 
torn medial meniscus, resulting in the excision of his right 
medial meniscus in March 1969.  The veteran's January 1970 
separation examination indicated a normal clinical evaluation 
of his lower extremities.  

The evidence associated with the claims file after the RO's 
September 1989 rating decision includes the veteran's 
testimony, his and other lay statements associated with 
reopening his claim, his NOD, and his Substantive Appeal, a 
February 1997 VA examination, and VA outpatient treatment 
reports from August 1989 to October 1996.  However, no 
medical evidence has been submitted which shows (1) that 
there was no pre-existing right knee disorder prior to 
service or (2) that the pre-existing disorder was increased 
in severity or chronically worsened in service.  In the 
absence of such medical evidence, the Board affirms the RO's 
May 1997 decision, and finds that the record is devoid of any 
new and material evidence.  

Medical evidence has been submitted which shows the veteran 
currently has a right knee disorder.  Outpatient records 
dated May 1996 show knee pain with weight bearing, right side 
worse than left, with x-ray results and a diagnosis of mild 
degenerative joint disease in both knees, greater in right 
than left.  The February 1997 VA examination indicates a 
history of degenerative joint disease, noting bilateral lower 
extremities and reflexes were 1+ bilaterally in upper and 
lower extremities and motor strength was 5 out of 5, normal, 
bilateral upper and lower extremities.  So although there is 
a current diagnosis of degenerative joint disease of the 
right knee, there is no medical evidence showing that the 
veteran's right knee disorder was aggravated in service or 
that the current right knee disorder is related to service.

The veteran's testimony and lay statements, while new to the 
record are not considered probative.  While these statements 
reflect that the veteran was injured and did not have 
persistent knee symptoms before service, the actual history 
taken by in-service physicians shows a clear pre-service 
history of instability, popping and swelling.  Following the 
in-service meniscectomy and required rehabilitation, there is 
no clinical indication of further treatment of the right knee 
and at the time of the January 1970 separation examination 
there were no described symptoms.  Thus the service treatment 
must be considered ameliorative of the preservice 
symptomatology.  See 38 C.F.R. § 3.306 (b)(1).  Moreover, the 
Board notes that the veteran and other lay persons are not 
competent to testify as to the existence of a current 
disorder or as to the etiology of his medical complaints.  
See Espiritu v. Dersinski, 2 Vet. App. 492, 494-95 (1995) 
(holding that lay persons are not competent to offer medical 
opinions).  Thus, this evidence is not material.  Lay 
assertions of medical causation cannot serve as a predicate 
to reopen a claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Simply put, what is missing from the veteran's 
claim, and what was missing at the time of the prior denials 
of service connection, is medical evidence that the veteran's 
a current right knee disorder was not a pre-existing 
condition or, if was, that it was aggravated in service.  
38 C.F.R. § 3.303 (1999).
 
Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's September 1989 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a right knee disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

